Grant, J.
This is replevin for a horse of the value of $75. Suit was commenced in justice’s court, appealed to the. circuit court, and thence to this court. The title is conceded to be in the plaintiff. The sole question was whether the defendant was entitled to possession and had a lien for the care and keeping of the horse. The plaintiff introduced evidence tending to show that the horse was turned into the defendant’s pasture in August, 1894, under such circumstances as to imply no agreement to pay. Plaintiff and defendant owned adjoining farms near Benton Harbor; the plaintiff, however, doing business in Chicago. Plaintiff further gave evidence tending to show that in October defendant agreed to send or bring the horse to him by boat to Chicago; that he failed to do so, and kept the horse until the next summer under an agreement to make no charge, therefor; and that defendant used the horse in his business sufficiently to more than compensate for the care and keeping. The defend*676ant introduced evidence to the contrary, and to show an implied promise to pay. The jury found a verdict for the plaintiff.
There is nothing in the case to justify a discussion of the points raised. The instruction of the court correctly stated the rules of law governing the case, which are familiar to the profession.
The judgment is affirmed.
The other Justices concurred.